DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/23/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 1, 6 and 12 are objected to because of the following informalities:  
Claim(s) 1, 6 and 12 recite a term “a positive- electrode limiting type”. The Examiner suggests amending the term to recite “a positive-electrode limiting type” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI et al. (US 20160181833; hereinafter ARAKI) in view of Shiozaki et al. (US 20100173184).
Regarding claim 1, ARAKI teaches in figure(s) 1-14 An estimation apparatus (apparatus/method of figs. 1,6) that estimates an internal state of an energy storage device (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), the estimation apparatus comprising: 
(12) that acquires a voltage value (battery voltage, V; fig. 2) and an energization amount (discharge capacity, Q) in a predetermined voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) of the energy storage device (10) or at a predetermined measured voltage value (para. 82 - charge/discharge control device 100 includes the battery information acquisition unit 12 that acquires the battery information regarding the charge/discharge state of the battery 10; step S101, V; figs. – 6-7); and 

    PNG
    media_image1.png
    415
    415
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    717
    439
    media_image2.png
    Greyscale

an estimation unit (13) that estimates the internal state of the energy storage device by using the voltage value and the energization amount (para. 83 - degradation state determination unit 13 calculates the Q-dV/dQ curve showing the relation of the discharge capacity Q of the battery 10 and dV/dQ showing the ratio of the change amount dV of the battery voltage V to the change amount dQ of the discharge capacity Q).
ARAKI does not teach explicitly the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive 
However, Shiozaki teaches in figure(s) 1-12 the energy storage device (abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Regarding claim 3, ARAKI teaches in figure(s) 1-14 the estimation apparatus according to claim 1, wherein the estimation unit determines whether dQ/dV obtained from the voltage value and the energization amount reaches a first determination value or an inflection point (C1 in fig. 4; para. 45 - when the Q-dV/dQ curve illustrated in FIG. 5 is calculated, the degradation state determination unit 13 determines that SiO to be the negative electrode active material contributes to the charge/discharge reaction in the negative electrode in the battery 10 and determines that the battery 10 is in a degradation state).

Regarding claim 4, ARAKI teaches in figure(s) 1-14 the estimation apparatus according to claim 3, wherein the estimation unit determines whether the dQ/dV reaches a second determination value (D1 in Fig. 4) after reaching the first determination value or the inflection point.

Regarding claim 5, ARAKI teaches in figure(s) 1-14 the estimation apparatus according to claim 1, wherein the predetermined voltage range is a voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) in which the potential of the negative electrode is equal to or greater than a first preset value (lower limit step S105; figs. 6,4,13), or a voltage range in which the potential of the negative electrode is equal to or lower than a second preset value  (upper limit step S105; figs. 6,4,13).

Regarding claim 6, ARAKI teaches in figure(s) 1-14 An estimation method (apparatus/method of figs. 1,6) that estimates an internal state of an energy storage device (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), the estimation method comprising: 
acquiring a voltage value (battery voltage, V; fig. 2) and an energization amount (discharge capacity, Q) in a predetermined voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) of the energy storage device (10) or at a predetermined measured voltage value (para. 82 - charge/discharge control device 100 includes the battery information acquisition unit 12 that acquires the battery information regarding the charge/discharge state of the battery 10; step S101, V; figs. – 6-7); and 
estimating the internal state of the energy storage device using the voltage value and the energization amount (para. 83 - degradation state determination unit 13 calculates the Q-dV/dQ curve showing the relation of the discharge capacity Q of the battery 10 and dV/dQ showing the ratio of the change amount dV of the battery voltage V to the change amount dQ of the discharge capacity Q).

However, Shiozaki teaches in figure(s) 1-12 the energy storage device (abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Regarding claim 7, ARAKI teaches in figure(s) 1-14 a computer program that causes a computer (para. 32 -  a predetermined program recorded on the ROM or the HDD is executed by the CPU using the RAM, so that individual functions of the battery information acquisition unit 12, the degradation state determination unit 13) to estimate an internal state of an energy storage device having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), the computer program causing the computer to execute the processing of: 
acquiring a voltage value (battery voltage, V; fig. 2) and an energization amount (discharge capacity, Q) in a predetermined voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) of the energy storage device (10) or at a predetermined measured voltage value (para. 82 - charge/discharge control device 100 includes the battery information acquisition unit 12 that acquires the battery information regarding the charge/discharge state of the battery 10; step S101, V; figs. – 6-7); and 
estimating the internal state of the energy storage device using the voltage value and the energization amount (para. 83 - degradation state determination unit 13 calculates the Q-dV/dQ curve showing the relation of the discharge capacity Q of the battery 10 and dV/dQ showing the ratio of the change amount dV of the battery voltage V to the change amount dQ of the discharge capacity Q).
ARAKI does not teach explicitly the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode.
However, Shiozaki teaches in figure(s) 1-12 the energy storage device (abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Regarding claim 8, ARAKI teaches in figure(s) 1-14 An estimation apparatus (apparatus/method of figs. 1,6) that estimates an internal state of an energy storage device (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), the estimation apparatus comprising 
an estimation unit (13) that estimates the internal state (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) of the energy storage device (10) based on information on a shape of a discharge curve (discharge curves in figs. 2-3) of the energy storage device in a voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) in which a potential of the negative electrode is equal to or greater than a first preset value (lower limit step S105; figs. 6,4,13), or information on a shape of a discharge curve of the energy storage (upper limit step S105; figs. 6,4,13).
ARAKI does not teach explicitly the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode.
However, Shiozaki teaches in figure(s) 1-12 the energy storage device (abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Regarding claim 10, ARAKI teaches in figure(s) 1-14 the estimation apparatus according to claim 8, wherein the estimation unit estimates the internal state of the energy storage device based on a change in the shape of the discharge curve of the energy storage device in the voltage range (para. 47 - If the voltage range change unit 14 receives the determination result showing that the battery 10 is in the degradation state, from the degradation state determination unit 13, the voltage range change unit 14 executes recalculation of the SOC, on the basis of the Q-dV/dQ curve of FIG. 5).
ARAKI does not teach explicitly wherein the estimation unit determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount.
However, Shiozaki teaches in figure(s) 1-12 wherein the estimation unit (30 in fig. 2) determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount (para. 60-61,110-111 :- an electric potential curve (vs. Li) of a positive active material and a negative active material in figs. 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having wherein the estimation unit determines whether the energy storage device is of the the first electrode plate including a first active material that makes a phase change by charge and discharge, and the second electrode plate including a second active material that performs two-phase coexistence type charge and discharge, the secondary battery system comprising: dV/dQ calculation means for calculating a dV/dQ value that is a ratio of a change amount dV of a battery voltage V of the secondary battery with respect to a change amount dQ of a storage amount Q of the secondary battery when the storage amount Q is changed during charge and discharge of the secondary battery, wherein a state of the secondary battery system is detected by use of a characteristic point appearing in a Q-dV/dQ curve representing a relationship between the storage amount value Q and the dV/dQ value or a characteristic point appearing in a V-dV/dQ curve representing a relationship between the battery voltage value V and the dV/dQ value." (para. 12).

Regarding claim 11, ARAKI teaches in figure(s) 1-14 the estimation apparatus according to claim 8, wherein the shape of the discharge curve changes in an order of a first state, a second state with a gentler slope than the first state, and a third state with a steeper slope than the second state (slope changes of discharge curves in D,C,B,A in figs. 2-3).

Regarding claim 12, ARAKI teaches in figure(s) 1-14 An estimation method (apparatus/method of figs. 1,6) that estimates an internal state of an energy storage (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), the estimation method comprising 
estimating (by 13) an internal state (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) of the energy storage device (10) based on information on a shape of a discharge curve (discharge curves in figs. 2-3) of the energy storage device in a voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) in which a potential of the negative electrode is equal to or greater than a first preset value (lower limit step S105; figs. 6,4,13), or information on a shape of a discharge curve of the energy storage device in a voltage range in which a potential of the negative electrode is smaller than a second preset value (upper limit step S105; figs. 6,4,13).
ARAKI does not teach explicitly the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode.
(abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Regarding claim 13, ARAKI teaches in figure(s) 1-14 a computer program that causes a computer (para. 32 -  a predetermined program recorded on the ROM or the HDD is executed by the CPU using the RAM, so that individual functions of the battery information acquisition unit 12, the degradation state determination unit 13) to execute an estimation apparatus that estimates an internal state of an energy storage device having a positive electrode (positive electrode 1,5; figs. 8-10), a negative electrode (negative electrode 2,6) including a negative active material that contains silicon oxide (SiOx) (para. 40 -  SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10), and a nonaqueous electrolyte (para. 86 - a battery using a nonaqueous electrolyte), in which the discharge capacity is limited by the negative electrode (charge/discharge upper/lower limits S105 in fig. 6), 
wherein the computer program causes the computer to execute processing of 
estimating (by 13) an internal state (SOC, degradation of battery 10; abs. - a degradation state of the lithium ion battery is determined on the basis of the battery information; figs. 5-7) of the energy storage device (10) based on information on a shape of a discharge curve (discharge curves in figs. 2-3) of the energy storage device in a voltage range (para. 82 - voltage range change unit 14 that changes the voltage range for the charge/discharge of the battery 10) in which a potential of the negative electrode is equal to or greater than a first preset value (lower limit step S105; figs. 6,4,13), or information on a shape of a discharge curve of the energy storage device in a voltage range in which a potential of the negative electrode is smaller than a second preset value (upper limit step S105; figs. 6,4,13).
ARAKI does not teach explicitly the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive 
However, Shiozaki teaches in figure(s) 1-12 the energy storage device (abs. - lithium ion secondary battery) changing from a positive-electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode (para. 14, 89; positive electrode and negative electrode voltage inflection point @ 0V discharge in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having the energy storage device changing from a positive- electrode limiting type, in which a discharge capacity is limited by the positive electrode, to a negative-electrode limiting type, in which the discharge capacity is limited by the negative electrode as taught by Shiozaki in order to utilize positive and negative electrodes affect the battery discharge capacity differently as evidenced by "a lithium ion secondary battery having a positive electrode, a negative electrode and an electrolyte containing a lithium salt and an aprotic organic in which a positive electrode active material is a material allowing lithium ions and/or anions to be reversibly doped thereinto, and a negative electrode active material is a material allowing lithium ions to be reversibly doped thereinto, and the potentials of the positive electrode and the negative electrode after the positive electrode and the negative electrode are short-circuited are each selected to be within a range from 0.5 V to 2.0 V" (abstract).

Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI in view of Shiozaki, and further in view of Tsujiko et al. (US 20110012604).
Regarding claim 2, ARAKI in view of Shiozaki teaches the estimation apparatus according to claim 1, 
ARAKI does not teach explicitly wherein the estimation unit determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount.
However, Tsujiko teaches in figure(s) 1-7 wherein the estimation unit (30 in fig. 2) determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount (para. 60-61,110-111 :- an electric potential curve (vs. Li) of a positive active material and a negative active material in figs. 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having wherein the estimation unit determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount as taught by Tsujiko in order to provide "the first electrode plate including a first active material that makes a phase change by charge and discharge, and the second electrode plate including a second active material that performs two-phase coexistence type charge and discharge, the secondary battery system comprising: dV/dQ calculation means for calculating a dV/dQ value that is a ratio of a change amount dV of a battery voltage V of the secondary battery with respect to a change amount dQ of a storage amount Q of the secondary battery when the storage amount Q is changed during charge and discharge of the secondary battery, wherein a state of the secondary battery system is detected by use of a characteristic point appearing in a Q-dV/dQ curve representing a relationship between the storage amount value Q and the dV/dQ value or a characteristic point appearing in a V-dV/dQ curve representing a relationship between the battery voltage value V and the dV/dQ value." (para. 12).

Regarding claim 9, ARAKI in view of Shiozaki teaches the estimation apparatus according to claim 8, 
ARAKI does not teach explicitly wherein the estimation unit determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount.
However, Tsujiko teaches in figure(s) 1-7 wherein the estimation unit (30 in fig. 2) determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount (para. 60-61,110-111 :- an electric potential curve (vs. Li) of a positive active material and a negative active material in figs. 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARAKI by having wherein the estimation unit determines whether the energy storage device is of the positive-electrode limiting type or the negative-electrode limiting type by using the voltage value and the energization amount as taught by Tsujiko in order to provide "the first electrode plate including a first active material that makes a phase change by charge and discharge, and the second electrode plate including a second active material that performs two-phase coexistence type charge and discharge, the secondary battery system comprising: dV/dQ calculation means for calculating a dV/dQ value that is a ratio of a change amount dV of a battery voltage V of the secondary battery with respect to a change amount dQ of a storage amount Q of the secondary battery when the storage amount Q is changed during charge and discharge of the secondary battery, wherein a state of the secondary battery system is detected by use of a characteristic point appearing in a Q-dV/dQ curve representing a relationship between the storage amount value Q and the dV/dQ value or a characteristic point appearing in a V-dV/dQ curve representing a relationship between the battery voltage value V and the dV/dQ value." (para. 12).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See the List of References cited in the US PT0-892. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868